Title: From Abigail Smith Adams to John Quincy Adams, 8 June 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




My Dear Son
Quincy June 8th 1815


Dr Eustice, for so he will be call’d altho now our minister to Holland, came yesterday to make us a visit, and to take leave, previous to his leaving America—he goes out in the Frigate Congress. he requested me to write by him. I replied, that I had written so frequently of late, that I had not any thing to add. he thought a Lady could never be at a loss.
I should not neither, if I had received any Letters from you, of a later date, than that from Paris of March 19th which I had already half a dozen times acknowledged—
you will learn I presume before this will reach you, that govr Strong is reelected, and Leiut govr. Philips. the party made every exertion to support him, in order to bolster up their tottering fabrick and to enable them to hold up their Heads.
Mr Dexter has been most of the winter in Washington, upon buisness. he has withdrawn himself from buisness in Boston, and given it up to his son. he has gone with his family to pass the summer in the State of N york where he owns Lands, and has planted one of his sons. he talks himself, of removeing his Family to Philadelphia, and residing there which I think would be a serious loss to this state; he was offerd an Embassy to Spain, but declined it—If mr Madison declines a Re election, as it is said he will—I wish he might be Elected President. the N England ruling party, have adopted measures so discordent to his feelings, and so opposite to his opinions, that he cannot enjoy communion with them—
you would be delighted, to see the waters again cover’d with shipping, enterprize, and industery thriving, and peace on our borders, and prosperity in our Land. Whilst many of us feel, and gratefully acknowledge these blessings; we look with an Eye of anxious solicitude for the fate of other Nations, with wonder and astonishment upon the Novel scene exhibited in France, and with the hope; that as no step was marked with Blood; peacably may he whom the voice of a Nation, chuses to rule over them, enjoy his power, and authority.
I hope soon to learn that you are in England, and that mrs Adams and your sons, are with you. my Love attends them. I have written to all of them, by vessels going to Liverpool. there are not any vessels to any other port.
your Brother and Family are well I heard from William and his wife, last week.  they with their Babe were well and at Cedar Grove with their Sister, mrs de Wint—but soon expected to go with Col Smith to the valley—your Father is gone, to comply with a request made by you through your Brother, to sit to Stuart for his Portrait—if he gets a good likeness, as I think it promises, you will value it more than if it had been taken, in youth or middle Age, he has promised to finish that which twenty years ago he took for me, but now, no more like me, than that any other person. I am sure my grand children will never know it and therefore I cared not whether he ever finishd it. it has however a strong resemblance of you. two years since, he took your Aunt Peabody, at her sons request. Since her death he has finishd it, and an admirable likeness it is. in some former Letter I requested you to get a copy of a portrait of your sister which mr Copley took of her; I hope if you consider it a good likeness, that you will do it—I think as I had not any thing to write / I have been tolerably adroit in filling my paper—leaving / only room to say that I am your affectionate Mother


A A—




